KENNEDY, Circuit Judge,
concurring:
In the context of labor law, an accretion occurs when new employees are added to a pre-existing bargaining unit. NLRB v. Sunset House, 415 F.2d 545, 547 (9th Cir. 1969). The question of accretion is similar, though perhaps not parallel, to the question whether a particular unit is the appropriate one for bargaining purposes, NLRB v. Food Employers Council, Inc., 399 F.2d 501, 502 (9th Cir.1968). As such, it is committed to the discretion of the NLRB. Sunset House, 415 F.2d at 548. The Board did not abuse its discretion here.